DETAILED ACTION

This Office action follows the Restriction Requirement filed on 7/28/2020 and is responsive to applicant’s reply filed on 9/23/2020. Claims 1-5, 8-11, 16-17, 19-24 and 26-31 are pending. Claims 6, 7, 12-15, 18 and 25 have been cancelled. Claims 16-17, 19-24 and 26-28 have been withdrawn. New claims 29-31 have been added. Therefore, claims 1-5, 8-11 and 29-31 are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A embodied by Figures 3-18 in the reply filed on 9/23/2020 is acknowledged.
Claims 16-17, 19-24 and 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2020.

Information Disclosure Statement
The IDS filed on 9/17/2019 is being considered.

Drawings
The drawings are objected to because of the following informalities:
Figures 23, 24, 30 and 31 are objected to for not containing a bracket indicating an exploded view. Exploded views, with the separated parts embraced by a bracket, to show the relationship or order of assembly of various parts are permissible. When an exploded view is shown in a figure which is on the same sheet as another figure, the exploded view should be placed in brackets. MPEP 608.01.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 5 is objected to because of the following informalities: “to pivotably coupled the grid members together” is objected to because the limitation appears to contain a typographical error. The limitation was treated as, “to pivotably couple  the grid members together”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “support structure” (clam 1), “pivot member” (claim 3).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-11 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 5, 8-11 and 31, recitation of “the first grid member” (claims 1-3, 5,
8-11 and 31), “the second grid member” (claims 1-3, 5 and 11) or “the first and second grid members” (claims 5 and 11) are indefinite because the limitations lack proper antecedent basis in the claims. The claims previously recite, “an elongated first grid member” and “an elongated second grid member”, but not a first grid member and a second grid member. Are the limitations referring to the elongated first grid member and the elongated second grid member, or different/additional grid members?
Claim 2, “wherein the second grid member is pivotably movable in a horizontal plane of movement which includes the first grid member” is indefinite because it is unclear what the claim requires. It is unclear what constitutes the horizontal plane of movement as claimed. Is the limitation referring merely to a plane in which the second grid member is movable? Does applicant intend for the horizontal plane of movement to additionally pass through the first grid member? Applicant is requested to clarify.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by LaLonde et al. (US 5195289) (‘LaLonde’).
Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bankston (US 20120017531).
Claim 1, LaLonde provides a grid mounting system comprising:
a support structure (51; Fig. 11);
a mounting bracket 53 coupled to the support structure (at 57; Fig. 11);
an elongated first grid member 70 coupled to the mounting bracket (Fig. 11) and angularly disposed relative to the support structure (Fig. 11); and
an elongated second grid member 66 pivotably coupled to the first grid member and movable about a pivot axis in a plurality of angular mounting positions relative to the first grid member (about 54; col. 5, lines 23-36; col. 6, lines 22-36; Fig. 11).
Claim 2, LaLonde further provides wherein the second grid member is pivotably movable in a horizontal plane of movement which includes the first grid member (66 is pivotably movable in a horizontal plane which also passes through 70; Fig. 11).
Claim 3, LaLonde further provides wherein the second grid member is 
Claim 4, LaLonde further provides wherein the pivot member is a threaded fastener or a rivet (rivet; Fig. 11).
Claim 8, LaLonde further provides wherein the first grid member is fixedly coupled to the mounting bracket in a stationary position (Fig. 11).
Claim 9, LaLonde further provides wherein the first grid member is disposed perpendicularly to the support structure (Fig. 11).
Claim 1, Bankston provides a grid mounting system comprising:
a support structure (27 middle; Fig. 3);
a mounting bracket 10 coupled to the support structure (Fig. 3);
an elongated first grid member (27 left; Fig. 1) coupled to the mounting bracket and angularly disposed relative to the support structure (Fig. 3); and
an elongated second grid member (27 right; Fig. 3) pivotably coupled to the first grid member and movable about a pivot axis (about 32; Figs. 2 and 3) in a plurality of angular mounting positions relative to the first grid member ([0015]; Figs. 2-4).
Claim 2, Bankston further provides wherein the second grid member is pivotably movable in a horizontal plane of movement which includes the first grid member (27 right is pivotably movable in a horizontal plane of movement [0015] and 27 left is located in the same plane; Fig. 3).
Claim 3, Bankston further provides wherein the second grid member is pivotably coupled to the first grid member by a vertically oriented pivot member (31, 32) which defines the pivot axis ([0014]; Figs. 2 and 3).

Claim 9, Bankston further provides wherein the first grid member is disposed perpendicularly to the support structure (see connections comprising right angles in Fig. 4).
Claim 10, Bankston further provides wherein the mounting bracket comprises a first flange 11 fixedly coupled to the support structure (Fig. 3) and a second cantilevered flange 21 extending perpendicularly to the first flange ([0015]; see right angle connections in Fig. 4), the first grid member fixedly attached to the cantilevered flange by a fastener 18.

Allowable Subject Matter
Claims 5, 11 and 29-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635


/JAMES M FERENCE/Primary Examiner, Art Unit 3635